DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8-20, 22-23 are presented for examination.  Claim 21 was cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. 

Applicant argues (pp 2-4) that Rickard and Maita do not teach or suggest these claim elements:

Claim 1: “the first ports remaining connected to the industrial communication network during a first operational state of the access unit in which no testing is performed, the method comprising:  passing data traffic between nodes of the industrial communication network through the access unit between the first ports of the access unit in the first operational state of the access unit, wherein, in the first operational state of the access unit, the data traffic is passed between the first ports of the access unit through the access unit using passive components only”.

Claim 6: “first ports configured for being connected to the industrial communication network, the access unit being configured to pass data traffic between nodes of the industrial communication network through the access unit between the first ports of the access unit in a first testless operational state of the access unit, wherein, in the first testless operational state of the access unit, the data traffic is passed between the first ports of the access unit through the access unit using passive components only;”

In response to the argument, Examiner respectfully disagrees.  Rickard teaches on this limitation.  In the first operational state/phase of Rickard, the data traffic is only observed and not manipulated.  
This aligns with the specification for a first definition of passive components.  The specification has two definitions of passive components.  Specification states: In the first operational state of the access unit, the data traffic may be passed between the first ports of the access unit through the access unit using passive components only that do not perform data processing and/or data manipulation.  The access unit may comprise a first component having the first ports. The access unit may comprise at least one further component releasably connectable to the first component.  The first component may be a passive component that does not have any power consumption when passing the data traffic through the access unit, pg 4, ln 21-27.  
Rickard teaches that the data traffic is passed through/between the first ports of the access unit.  Further, that the data traffic is passed through the ports and other components of Rickard’s access unit without being manipulated.  The data traffic is passively observed.  See Rickard:  The packet switch in conjunction with the signal replicator in the SERDES receiver taps off a data stream of the network activity so that the port allows an observation device to passively observe the network activity, Abstract.  Fig 1, 2:  The network test system 100 or 200 observes network activity without modifying the operation of the network. This is useful because data port 117 can passively observe duplicated activity, [0041].  Control 112 operates first and second circuit switch 104, 106. Port 102 is coupled with control 112. A first high speed or high bandwidth data port 117 is coupled with circuit switch 104.  High speed ports 117 may observe high bandwidth network activity, [0030].  Control port 102, [0031].  Fig 6, shows system under test 702 may include a packet switched network 704 and one or more SERDES test signals routed in/out of the network devices (nodes) using embedded circuit switches, [0040]).  This shows that the first ports remain connected during the first operational state where no testing is performed.  Further, that the data traffic is observed passively.  As data is not being manipulated, only observed, only passive components are being utilized during the first operational state.
Further, the claim limitation is broad and does not specify or further define the ports of the access unit as to a particular way of attaching to the industrial network.  Applicant is arguing the specification as to the connection of the first ports.  However, the claim does not reflect the details of the specification for the connection to the industrial network of the first ports and second port of the access unit.  The claim broadly states that the first ports of the access unit remain connected to the industrial network during the first operational state of access and that data traffic is passed between these first ports.  
Therefore, Rickard teaches on these limitations as recited in Claim 1 and Claim 6.

After careful review of Applicant’s arguments, specification and claim language, 112b issues were discovered.  Please see the 112b rejections below for further details.

Please see updated office action below in view of :
Claims 1, 6, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita).  
Claims  3-4, 8-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of US PGPub 2008/0247416 (Gentieu).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0058689 (Klein) in view of US PGPub 2015/0180760 (Rickard) further in view of JP2005278054A (Maita).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of NPL AuthFlow: authentication and access control mechanism for software defined networking, 2016, Diogo Menezes Ferrazani Mattos (Mattos).
Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of NPL AuthFlow: authentication and access control mechanism for software defined networking, 2016, Diogo Menezes Ferrazani Mattos (Mattos) more in view of US PGPub 2008/0247416 (Gentieu).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of US PGPub 2014/0058689 (Klein).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of US PGPub 2014/0058689 (Klein) more in view of NPL AuthFlow: authentication and access control mechanism for software defined networking, 2016, Diogo Menezes Ferrazani Mattos (Mattos).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of WO 02/29931 A2 (Nielsen).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of US PGPub 20040142687 (Richards).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of WO 02/29931 A2 (Nielsen) more in view of US PGPub 2008/0247416 (Gentieu).

Claim Rejections - 35 USC § 112
112b:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6, 8-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “an access unit having first ports and at least one second port, the first ports remaining connected to the industrial communication network during a first operational state of the access unit in which no testing is performed” in lines 2-4.  This renders the claim unclear because the claim states in the last limitation, “wherein the at least one further component of the access unit is connected to the first component to set the access unit to one of the first operational state or the second operational state”.   This last limitation allows the one further component to set the access unit to the first operational state (pass data traffic from the industrial network through the first ports) OR the second operational state (pass data traffic through the second port to a test node and/or inject test data through the second port into the industrial network).  It is unclear if the first ports remain connected to the industrial network during the second operational state.  This renders the last limitation unclear as to which port(s) the data traffic will pass through during the second operational state.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  test node, access unit and industrial network.  Claim 1 recites “and passing the data traffic to a test node through the at least one second port of the access unit” in lines 11-12.  This renders the claim unclear because the relationship/connection between the access unit and the test node is undefined.  Further, the relationship/connection between the industrial network and test node is undefined.  It would not be possible to pass data traffic (from the industrial network) through the access unit to a test node without the connection/location of the test node (relative to the access unit and the industrial network) being defined.

Claim 6:
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  test node, access unit and industrial network.  Claim 6 recites “pass the data traffic to a test node through the at least one second port of the access unit” in lines 9-10.  This renders the claim unclear because the relationship/connection between the access unit and the test node is undefined.  Further, the relationship/connection between the industrial network and test node is undefined.  It would not be possible to pass data traffic (from the industrial network) through the access unit to a test node without the connection/location of the test node (relative to the access unit and the industrial network) being defined.

Dependents are also rejected as having the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita).

Regarding Claim 1:
Rickard teaches A method of accessing an industrial communication network (Fig 1, Network 101) using an access unit (Fig 4, Network test system 200) having first ports (Fig 4, 117 ports connected to SERDES ports of the Packet Switch 115) and at least one second port (Fig 4, 119 ports connected to SERDES ports of the Packet Switch 115), the first ports remaining connected to the industrial communication network (Fig 1, Network 101) during a first operational state (ie. observation of data traffic) of the access unit (Fig 4, Network test system 200) in which no testing is performed,  (The packet switch in conjunction with the signal replicator in the SERDES receiver taps off a data stream of the network activity so that the port allows an observation device to passively observe the network activity, Abstract.  Fig 1, 2:  The network test system 100 or 200 observes network activity without modifying the operation of the network. This is useful because data port 117 can passively observe duplicated activity, [0041]).  This shows that the first ports remain connected during the first operational where no testing is performed.  Fig 2 shows Port 117, which has multiple ports (dotted line), [0030].
wherein the access unit (Fig 4, Network test system 200) comprises a first component (Fig 4, Packet Switch 115) having the first ports (Fig 4, 117 ports connected to SERDES ports of the Packet Switch 115) and at least one further component (Fig 4, Circuit Switch Control 112) connected to the first component (Fig 4, Packet Switch 115),  (The Circuit Switch Control 112 is connected to the first component (Packet Switch) via the Circuit Switches 104, 106 which connect to the Packet Switch via the SERDES ports (first ports))
the method comprising: passing data traffic between nodes (ie. network devices) of the industrial communication network (Fig 1, Network 101) through the access unit (Fig 4, Network test system 200) between the first ports (Fig 4, 117 ports connected to SERDES ports) of the access unit in the first operational state (ie. observation of data traffic) of the access unit (Fig 4, Network test system 200),  (Control 112 operates first and second circuit switch 104, 106. Port 102 is coupled with control 112. A first high speed or high bandwidth data port 117 is coupled with circuit switch 104.  High speed ports 117 may observe high bandwidth network activity, [0030].  Control port 102, [0031].  Fig 6, shows system under test 702 may include a packet switched network 704 and one or more SERDES test signals routed in/out of the network devices (nodes) using embedded circuit switches, [0040]).  This shows that the data traffic is observed passively using port 117 which is controlled by control port 102.
wherein, in the first operational state of the access unit (Fig 4, Network test system 200), the data traffic is passed between the first ports (Fig 4, 117 ports connected to SERDES ports) of the access unit (Fig 4, Network test system 200) through the access unit using passive components (ie. ports) only;  (Control 112 operates first and second circuit switch 104, 106.  Port 102 is coupled with control 112. A first high speed or high bandwidth data port 117 is coupled with circuit switch 104.  High speed ports 117 may observe (passively) high bandwidth network activity, [0030].  The network test system 100 or 200 observes network activity without modifying the operation of the network. This is useful because data port 117 can passively observe duplicated activity, [0041])
allowing test data to be injected into the industrial communication network (Fig 1, network 101) through the at least one second port of the access unit (Fig 4, 119 ports connected to SERDES ports of the Packet Switch 115) in a second operational state (ie. inject test data traffic) of the access unit,  (Control port 102 is configured to control which signals 113 from data port 119 are inserted into the circuit switch 106 and which SERDES transmitters 110 are configured to inject a signal 113 into the output link, [0031].  Network test system 200 is able to insert (i.e., inject) test signals into the network 101 through the port 119 without disturbing the operation of portions of the network not receiving the test signal, [0041]).  This shows the second operational state, where test data is injected, using port 119.
wherein the at least one further component (Fig 4, Circuit Switch Control 112) of the access unit is connected to the first component (Fig 4, Packet Switch 115) to set (ie. operate) the access unit to one of the first operational state (ie. observation of data traffic) or the second operational state (ie. inject test data traffic).  (Control 112 operates first and second circuit switch 104, 106. Port 102 is coupled with control 112. A first high speed or high bandwidth data port 117 is coupled with circuit switch 104.  A second high speed or high bandwidth data port 119 is coupled with circuit switch 106. High speed ports 117 may observe high bandwidth network activity or port 119 may inject high bandwidth test traffic into selected network links without affecting network behavior for portions of the network not receiving the injected test traffic, [0030]).  This shows that Control 112 sets (operates) the access unit for observation (first operational state) or testing (second operational state).  Port 117 for observation, Port 119 for injecting test traffic.  The Circuit Switch Control 112 is connected to the first component (Packet Switch 115) via the Circuit Switches 104, 106 which connect to the Packet Switch via the SERDES ports)
Rickard teaches on releasably connected observation logic and testing logic (see Claims 17, 18), but is however silent on the further component (Control Switch 112) being releasably connected to the first component (Packet Switch 115).  
Maita teaches a control method in a measurement instrument sharing system for sharing and using a plurality of measurement instruments by a plurality of test systems, [0001].
Maita also teaches on releasably connectable components.  (In the release step, when a connection release request including information indicating an external port connected to the test system is received from any test system, the route set in the switch for the external port indicated by the connection release request and The input/output port of the measuring instrument connected by this route is released, page 3, [0013])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rickard per Maita, so as to include releasably connectable components.  It would have been advantageous to include these details as discussed above, as this would allow the modified system to provide outside/external testing data for traffic for detailed analysis.

Regarding Claim 16:
Rickard (as modified by Maita) teaches the invention of Claim 1 as described.  
Rickard teaches wherein the access unit comprises a third component, the third component (Fig 4, circuit switch 104) being connected to the first component (Fig 4, Packet Switch 115 via SERDES ports) in the first operational state (ie. observation of data traffic) of the access unit to pass the data traffic between the nodes.  ([0040] network devices) between the first ports (Fig 4, 117, 119 ports via SERDES ports) of the access unit through the access unit (Fig 4, Network test system 200) (Control port 102 is configured to control which of the signals 111 from the SERDES receiver 108 are sent to the circuit switch 104 and are then sent to high bandwidth data port 117, [0031]).  This shows that the Control port 102 allows data to be passively observed, through port 117.

Regarding Claim 6:
Rickard teaches An access unit (Fig 4, Network test system 200) for accessing an industrial communication network (Fig 1, Network 101), the access unit, (The packet switch in conjunction with the signal replicator in the SERDES receiver taps off a data stream of the network activity so that the port allows an observation device to passively observe the network activity, Abstract.  Fig 1, 2:  The network test system 100 or 200 observes network activity without modifying the operation of the network. This is useful because data port 117 can passively observe duplicated activity, [0041]) comprising: 
first ports (Fig 4, 117 ports connected to SERDES ports) configured for being connected to the industrial communication network (Fig 1, Network 101), the access unit (Fig 4, Network test system 200) being configured to pass data traffic between nodes (ie. network devices) of the industrial communication network through the access unit between the first ports (Fig 4, 117 ports connected to SERDES ports of the Packet Switch 115) of the access unit in a first testless operational state (ie. observation of data traffic) of the access unit (Control 112 operates first and second circuit switch 104, 106. Port 102 is coupled with control 112. A first high speed or high bandwidth data port 117 is coupled with circuit switch 104.  High speed ports 117 may observe high bandwidth network activity, [0030].  Control port 102, [0031].  Fig 6, shows system under test 702 may include a packet switched network 704 and one or more SERDES test signals routed in/out of the network devices (nodes) using embedded circuit switches, [0040]).  This shows that the data traffic is observed passively using port 117 which is controlled by control port 102 (second port).
wherein, in the first testless operational state of the access unit (Fig 4, Network test system 200), the data traffic is passed between the first ports (Fig 4, 117 ports connected to SERDES ports of the Packet Switch 115) of the access unit through the access unit using passive components (ie. ports) only;  (Control 112 operates first and second circuit switch 104, 106.  Port 102 is coupled with control 112. A first high speed or high bandwidth data port 117 is coupled with circuit switch 104.  High speed ports 117 may observe (passively) high bandwidth network activity, [0030].  The network test system 100 or 200 observes network activity without modifying the operation of the network. This is useful because data port 117 can passively observe duplicated activity, [0041]).
and at least one second port, (Fig 4, 119 ports connected to SERDES ports of the Packet Switch 115) the access unit being configured to allow test data to be injected into the industrial communication network (Fig 1, Network 101) through the at least one second port (Fig 4, 119 ports connected to SERDES ports of the Packet Switch 115) in a second operational state (ie. inject test data traffic) of the access unit, (Control port 102 is configured to control which signals 113 from data port 119 are inserted into the circuit switch 106 and which SERDES transmitters 110 are configured to inject a signal 113 into the output link, [0031].  Network test system 200 is able to insert (i.e., inject) test signals into the network 101 through the port 119 without disturbing the operation of portions of the network not receiving the test signal, [0041]).  This shows the second operational state, where test data is injected, using port 119 which is controlled by control port 102.
wherein the access unit comprises a first component (Fig 4, Packet Switch 115) having the first ports (Fig 4, 117 ports connected to SERDES ports) and at least one further component (Fig 4, Circuit Switch Control 112) that is connected to the first component (Fig 4, Packet Switch 115) to set (ie. operate) the access unit to one of the first testless operational state (ie. observation of data traffic) or the second operational state (ie. inject test data traffic).  (Control 112 operates first and second circuit switch 104, 106. Port 102 is coupled with control 112. A first high speed or high bandwidth data port 117 is coupled with circuit switch 104.  A second high speed or high bandwidth data port 119 is coupled with circuit switch 106. High speed ports 117 may observe high bandwidth network activity or port 119 may inject high bandwidth test traffic into selected network links without affecting network behavior for portions of the network not receiving the injected test traffic, [0030]).  This shows that Control 112 sets (operates) the access unit for observation (first operational state) or testing (second operational state).  Ports 117 for observation, Port 119 for injecting test traffic.  The Circuit Switch Control 112 is connected to the first component (Packet Switch 115) via the Circuit Switches 104, 106 which connect to the Packet Switch via the SERDES ports.
Rickard teaches on releasably connected observation logic and testing logic (see Claims 17, 18), but is however silent on the further component (Control Switch 112) being releasably connected to the first component (Packet Switch 115).  
Maita teaches releasably connectable components.  (In the release step, when a connection release request including information indicating an external port connected to the test system is received from any test system, the route set in the switch for the external port indicated by the connection release request and The input/output port of the measuring instrument connected by this route is released, page 3, paragraph 13)
The motivation to combine Rickard with Maita is the same as for Claim 1.

Regarding Claim 23:
Rickard (as modified by Maita & Gentieu) teaches the invention of Claim 6 as described.
Rickard teaches wherein the first component (Fig 4, Packet Switch 115) is a passive component (Fig 4, 117 ports connected to SERDES ports) and further has ports for electrically ([0038] two inputs electrically coupled) connecting the passive first component (Fig 4, Packet Switch 115, ports 117) to the at least one further component (Fig 4, Circuit Switch Control 112).  (Control 112 operates first and second circuit switch 104, 106. Port 102 is coupled with control 112. A first high speed or high bandwidth data port 117 is coupled with circuit switch 104.  A second high speed or high bandwidth data port 119 is coupled with circuit switch 106. High speed ports 117 may observe high bandwidth network activity, [0030].   Fig 4,  In system 200, multiplexer 208 includes two inputs that are electrically coupled to the packet switch 115 and second circuit switch 206, [0038]).  The Circuit Switch Control 112 is connected to the first component (Packet Switch 115) via the Circuit Switches 104, 106 which connect to the Packet Switch via the SERDES ports.

Claims  3-4, 8-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of US PGPub 2008/0247416 (Gentieu).

Regarding Claims 3, 8:
Rickard (as modified by Maita) teaches the inventions of Claims 1, 6.  
Rickard teaches wherein the at least one further component (Fig 4, Circuit Switch Control 112) connected to a second component (Fig 4, circuit switch 106) having the at least one second port (Fig 4, 119 ports connected to SERDES ports of the Packet Switch 115), the second component (Fig 4, circuit switch 106) being connected to the first component (Fig 4, Packet Switch 115 via SERDES ports) in at least the second operational state (ie. inject test data) of the access unit to allow the test data to be injected into the industrial communication network (Fig 1, Network 101) via the at least one second port (Fig 4, 119 ports connected to SERDES ports of the Packet Switch 115) of the access unit (Fig 4, Network test system 200).  (Control port 102 is configured to control which of the signals 111 from the SERDES receiver 108 are sent to the circuit switch 104 and are then sent to high bandwidth data port 117. Further, control port 102 may be configured to control which signals 113 from data port 119 are inserted into the circuit switch 106 and which SERDES transmitters 110 are configured to inject a signal 113 into the output link, [0031]).  This shows that the Control port 102 allows test data to be injected in the communication system via port 119 of circuit switch 106 (second component).  Fig 4 shows the further component Control 112 connected to the second component.
Rickard teaches that the further component is connected to the second component (Fig 4, [0031] above).  However, Rickard (as modified by Maita & Mattos) is silent on the further component comprising (containing) the second component.
Gentieu teaches a network diagnostic component and related circuit for tapping a line in the network diagnostic component, Abstract.
Gentieu also teaches that the further component comprises the second component.  ([0065] FIG. 3, Diagnostic module 347 may correspond to diagnostic module 250 of FIG. 2 and may function as previously described.  A SERDES chip or other port 347A may act as an interface between RF linear amplifier 345A and diagnostic module 347).  The other port 347A is comprised in the diagnostic module 347.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rickard (as modified by Maita) by modifying Rickard per Gentieu, so as to include that the further component comprises the second component.  It would have been advantageous to include these details as it would allow the combined system to utilize different embodiments of the further component, to have other components contained within as a single component comprising other components allows for an easier use of an instrument for testing, rather than separated components which require connecting/assembly.

Regarding Claim 4:
Rickard (as modified by Maita & Gentieu) teaches the invention of Claim 3 as described.  
Rickard teaches wherein the access unit comprises a third component, the third component (Fig 4, circuit switch 104) being connected to the first component (Fig 4, Packet Switch 115 via SERDES ports) in the first operational state (ie. observation of data traffic) of the access unit to pass the data traffic between the nodes.  ([0040] network devices) between the first ports (Fig 4, 117, 119 ports via SERDES ports) of the access unit through the access unit (Fig 4, Network test system 200) (Control port 102 is configured to control which of the signals 111 from the SERDES receiver 108 are sent to the circuit switch 104 and are then sent to high bandwidth data port 117, [0031]).  This shows that the Control port 102 allows data to be passively observed, through port 117.

Regarding Claim 9:
Rickard (as modified by Maita  & Gentieu) teaches the invention of Claim 8 as described.
Rickard teaches wherein the access unit comprises a third component, the third component (Fig 4, circuit switch 104) being connected to the first component (Fig 4, Packet Switch 115 via SERDES ports) in the first testless operational state (ie. observation of data traffic) of the access unit to pass the data traffic between the nodes ([0040] network devices) between the first ports (Fig 4, 117, 119 ports via SERDES ports) of the access unit through the access unit (Fig 4, Network test system 200).  (Control port 102 is configured to control which of the signals 111 from the SERDES receiver 108 are sent to the circuit switch 104 and are then sent to high bandwidth data port 117, [0031]).  This shows that the Control port 102 allows data to be passively observed, through port 117.
Rickard teaches on releasably connected observation logic and testing logic (see Claims 17, 18).  However, Rickard (as modified by Gentieu) is silent that the third component is releasably connected to the first component.
Maita teaches releasably connected components.  (In the release step, when a connection release request including information indicating an external port connected to the test system is received from any test system, the route set in the switch for the external port indicated by the connection release request and The input/output port of the measuring instrument connected by this route is released, page 3, paragraph 13)
The motivation to combine Rickard (as modified by Gentieu) with Maita is the same as for Claim 6.

Regarding Claim 12:
Rickard (as modified by Maita) teaches A kit for accessing a communication network, the kit comprising: the access unit of claim 6 (see rejection of Claim 6 above).
Rickard teaches on the access unit injecting test data traffic into the industrial communication network for testing a network ([0031]).  However, Rickard (as modified by Maita) is silent on attaching a test node to the access unit.  
Gentieu teaches a test node configured to be connected to the access unit to analyse the data traffic between the nodes of the industrial communication network and/or to generate the test data for injection into the industrial communication network.  ([0029] a diagnostic device; and any device that may be coupled to a network and that may receive and/or monitor a signal or data over at least a portion of a network, that may send and/or generate a signal or data over at least a portion of a network, or both)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rickard (as modified by Maita)  by modifying Rickard per Gentieu, so as to include a test node configured to be connected to the access unit to analyze the data traffic between the nodes of the industrial communication network and/or to generate the test data for injection into the industrial communication network.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to utilize different device types for generating various network test data traffic by allowing connection of a test node in order to accurately analyze the network.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0058689 (Klein) in view of US PGPub 2015/0180760 (Rickard) further in view of JP2005278054A (Maita).

Regarding Claim 13:
Klein teaches A digital substation, comprising a plurality of Intelligent Electronic Devices, IEDs; a communication network to which the IEDs are coupled;  (Operation of an electric power system which has a power utility automation system is monitored. The power utility automation system comprises a plurality of intelligent electronic devices (IEDs) communicating via a communication network, Abstract.  [0026] The monitoring system may have an Ethernet Test Access Port (TAP) to monitor the data messages. The monitoring system may have a plurality of TAPs to monitor the data messages)
wherein the first ports of the access unit remain permanently connected to the communication network.  (The monitoring system may have an interface which functions as a mirror port, and the switch may be configured to transmit a copy of data messages received at the switch from the plurality of IEDs to the mirror port at the monitoring system. Alternatively or additionally, the monitoring system may be integrated into a switch of the communication network, [0027]).  This shows that the monitoring system can be integrated into the switch, which means that the ports are permanently connected.
Klein teaches on a monitoring system (access unit) but does not teach the details of the access unit of Claim 6.
Rickard (as modified by Maita) teaches the access unit of Claim 6 (see rejection of Claim 6 above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Klein per Rickard (as modified by Maita), so as to include the access unit of Claim 6.  It would have been advantageous to include these details as it would allow the combined system to further clarify the monitoring system, to describe each component/ports and their role(s) showing how the monitoring system tests without interrupting the network operations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of NPL AuthFlow: authentication and access control mechanism for software defined networking, 2016, Diogo Menezes Ferrazani Mattos (Mattos).

Regarding Claim 5:
Rickard (as modified by Maita) teaches the invention of Claim 1 as described.
Rickard teaches on system level test and debug ports being equipped with relevant communications links to provide access to these capabilities even after the spacecraft or other platform is deployed into service ([0054]).  However, Rickard (as modified by Maita) does not teach performing an authentication procedure when the at least one further component is connected to the first component to prevent unauthorized access to the industrial communication network.
Mattos teaches on AuthFlow, an authentication and access control mechanism based on host credentials, Abstract.
Mattos also teaches performing an authentication procedure when the at least one further component is connected to the first component to prevent unauthorized access to the industrial communication network.  (Figure 2 presents the state diagram of the access control mechanism of AuthFlow.  In Fig. 2, a host is always represented by a tuple (MAC, port), where MAC is the MAC address of the host and port defines the port of the ingress switch where the host is connected, page 610, 2nd Col, last paragraph.  The proposed access control, allowing or denying end hosts traffic is performed depending on the credentials presented by the host while it authenticates. The authentication tuple (MAC, port) is paired with the identity of the host, page 611, first Col, 3rd paragraph)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rickard (as modified by Maita) by modifying Maita per Mattos, so as to include performing an authentication procedure when the at least one further component is connected to the first component to prevent unauthorized access to the industrial communication network.  It would have been advantageous to include these details as it would allow the combined system to provide security (access control, allowing or denying) especially after deployment of the system and when new devices are attached to the system.

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of NPL AuthFlow: authentication and access control mechanism for software defined networking, 2016, Diogo Menezes Ferrazani Mattos (Mattos) more in view of US PGPub 2008/0247416 (Gentieu).

Regarding Claim 14:
Rickard (as modified by Maita & Mattos) teaches the inventions of Claim 5.  
Rickard teaches wherein the at least one further component (Fig 4, Circuit Switch Control 112) connected to a second component (Fig 4, circuit switch 106) having the at least one second port (Fig 4, 119 ports connected to SERDES ports of the Packet Switch 115), the second component (Fig 4, circuit switch 106) being connected to the first component (Fig 4, Packet Switch 115 via SERDES ports) in at least the second operational state (ie. inject test data) of the access unit to allow the test data to be injected into the industrial communication network (Fig 1, Network 101) via the at least one second port (Fig 4, 119 ports connected to SERDES ports of the Packet Switch 115) of the access unit (Fig 4, Network test system 200).  (Control port 102 is configured to control which of the signals 111 from the SERDES receiver 108 are sent to the circuit switch 104 and are then sent to high bandwidth data port 117. Further, control port 102 may be configured to control which signals 113 from data port 119 are inserted into the circuit switch 106 and which SERDES transmitters 110 are configured to inject a signal 113 into the output link, [0031]).  This shows that the Control port 102 allows test data to be injected in the communication system via port 119 of circuit switch 106 (second component).  Fig 4 shows the further component Control 112 connected to the second component.
Rickard teaches that the further component is connected to the second component (Fig 4, [0031] above).  However, Rickard (as modified by Maita & Mattos) is silent on the further component comprising (containing) the second component.
Gentieu teaches that the further component comprises the second component.  ([0065] FIG. 3, Diagnostic module 347 may correspond to diagnostic module 250 of FIG. 2 and may function as previously described.  A SERDES chip or other port 347A may act as an interface between RF linear amplifier 345A and diagnostic module 347).  The other port 347A is comprised in the diagnostic module 347.
The motivation to combine Rickard (as modified by Maita & Mattos) with Gentieu is the same as for Claim 3.

Regarding Claim 15:
Rickard (as modified by Maita & Mattos & Gentieu) teaches the invention of Claim 14 as described.
Rickard teaches wherein the access unit comprises a third component, the third component (Fig 4, circuit switch 104) being connected to the first component (Fig 4, Packet Switch 115 via SERDES ports) in the first operational state (ie. observation of data traffic) of the access unit to pass the data traffic between the nodes.  ([0040] network devices) between the first ports (Fig 4, 117, 119 ports via SERDES ports) of the access unit through the access unit (Fig 4, Network test system 200) (Control port 102 is configured to control which of the signals 111 from the SERDES receiver 108 are sent to the circuit switch 104 and are then sent to high bandwidth data port 117, [0031]).  This shows that the Control port 102 allows data to be passively observed, through port 117.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of US PGPub 2014/0058689 (Klein).

Regarding Claim 22:
Rickard (as modified by Maita) teaches the invention of Claim 1 as described.
Rickard (as modified by Maita) does not teach wherein the industrial communication network is a communication network in accordance with IEC 62439-3 or IEC 61850.	
Klein teaches, in the same field of endeavor, a method of monitoring the operation of an electric power system which has a power utility automation system, Abstract.
Klein also teaches wherein the industrial communication network is a communication network in accordance with IEC 61850.  ([0029] The received configuration information may comprise at least one configuration data file of the electric power system and its power utility automation system.  The configuration data file may be Substation Configuration description Language (SCL) file, as used for IEC 61850 compliant systems.  The SCL file may be the SCL file for a substation and its substation automation system)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rickard (as modified by Maita) by modifying Rickard per Klein, so as to include wherein the industrial communication network is a communication network in accordance with IEC 61850.  It would have been advantageous to include these details as discussed above, as this would allow the combined system to utilize standards with predetermined compliance levels to ensure proper system operation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of US PGPub 2014/0058689 (Klein) more in view of NPL AuthFlow: authentication and access control mechanism for software defined networking, 2016, Diogo Menezes Ferrazani Mattos (Mattos).

Regarding Claim 17:
Rickard (as modified by Maita & Klein) teaches the invention of Claim 22 as described.
Rickard teaches on system level test and debug ports being equipped with relevant communications links to provide access to these capabilities even after the spacecraft or other platform is deployed into service ([0054]).  However, Rickard (as modified by Maita) does not teach performing an authentication procedure when the at least one further component is connected to the first component to prevent unauthorized access to the industrial communication network.
Mattos teaches performing an authentication procedure when the at least one further component is connected to the first component to prevent unauthorized access to the industrial communication network.  (Figure 2 presents the state diagram of the access control mechanism of AuthFlow. In Fig. 2, a host is always represented by a tuple (MAC, port), where MAC is the MAC address of the host and port defines the port of the ingress switch where the host is connected, page 610, 2nd Col, last paragraph.  The proposed access control, allowing or denying end hosts traffic is performed depending on the credentials presented by the host while it authenticates. The authentication tuple (MAC, port) is paired with the identity of the host, page 611, first Col, 3rd paragraph)
The motivation to combine Rickard (as modified by Maita & Klein) with Mattos is the same as for Claim 5.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of WO 02/29931 A2 (Nielsen).

Regarding Claim 10:
Rickard (as modified by Maita) teaches the invention of Claim 6 as described.
Rickard teaches on releasably attaching to ports (Claims 17, 18).  However, Rickard (as modified by Maita) does not teach wherein the first component includes a socket and the at least one further component includes a plug mating with the socket for connecting the at least one further component with the first component.
Nielson teaches, that in a signal transmission network, in particular a digital network, it is desirable to be able to introduce a piece of apparatus in an existing circuit, Abstract.
Nielson also teaches wherein the first component includes a socket and the at least one further component includes a plug mating with the socket for connecting the at least one further component with the first component.  (In a signal transmission network, in particular a digital network, it is desirable to be able to introduce a piece of apparatus in an existing circuit. This may be done by means of a plug-and-socket connection in which the insertion of the plug automatically opens the input and output lines for the new apparatus, Abstract)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rickard (as modified by Maita) by modifying Rickard per Nielson, so as to include wherein the first component includes a socket and the at least one further component includes a plug mating with the socket for connecting the at least one further component with the first component.  It would have been advantageous to include these details as it would allow the invention the flexibility to attach to the network wherever testing was required.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of US PGPub 20040142687 (Richards).

Regarding Claim 11:
Rickard (as modified by Maita) teaches the invention of Claim 6 as described.
Rickard teaches that the circuit switch can receive a duplicate of parallel digital data stream ([0053]).  However, Rickard (as modified by Maita) does not teach wherein the access unit comprises a splitter.
Richards teaches a system for testing a communication network includes a test system and a cross-connect system, Abstract.
Richards also teaches wherein the access unit comprises a splitter.  ([0033] Fig 4,  The shared test port 425 in the broadband DCS 420 is connected to the test analyzer 440 and the splitter 450 via the link 442 and the link 452, respectively.  The splitter 450 is connected to the test analyzer 440 via the link 444.  The splitter 450 is also connected to the receiver 466 via the link 454.  The receiver 466, the receiver 468, the receiver 470, and the receiver 472 are all interconnected via an internal bus 467)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rickard (as modified by Maita) by modifying Rickard per Richards, so as to include wherein the access unit comprises a splitter.  It would have been advantageous to include these details as it would allow the combined system to split the data traffic for analyzing the different traffic types separately, see Fig 3 of Richards, step 314.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0180760 (Rickard) in view of JP2005278054A (Maita) further in view of WO 02/29931 A2 (Nielsen) more in view of US PGPub 2008/0247416 (Gentieu).

Regarding Claim 18:
Rickard (as modified by Maita & Nielsen) teaches the inventions of Claim 10.  
Rickard teaches wherein the at least one further component (Fig 4, Circuit Switch Control 112) connected to a second component (Fig 4, circuit switch 106) having the at least one second port (Fig 4, 119 ports connected to SERDES ports of the Packet Switch 115), the second component (Fig 4, circuit switch 106) being connected to the first component (Fig 4, Packet Switch 115 via SERDES ports) in at least the second operational state (ie. inject test data) of the access unit to allow the test data to be injected into the industrial communication network (Fig 1, Network 101) via the at least one second port (Fig 4, 119 ports connected to SERDES ports of the Packet Switch 115) of the access unit (Fig 4, Network test system 200).  (Control port 102 is configured to control which of the signals 111 from the SERDES receiver 108 are sent to the circuit switch 104 and are then sent to high bandwidth data port 117. Further, control port 102 may be configured to control which signals 113 from data port 119 are inserted into the circuit switch 106 and which SERDES transmitters 110 are configured to inject a signal 113 into the output link, [0031]).  This shows that the Control port 102 allows test data to be injected in the communication system via port 119 of circuit switch 106 (second component).  Fig 4 shows the further component Control 112 connected to the second component.
Rickard teaches that the further component is connected to the second component (Fig 4, [0031] above).  However, Rickard (as modified by Maita & Mattos) is silent on the further component comprising (containing) the second component.
Gentieu teaches that the further component comprises the second component.  ([0065] FIG. 3, Diagnostic module 347 may correspond to diagnostic module 250 of FIG. 2 and may function as previously described.  A SERDES chip or other port 347A may act as an interface between RF linear amplifier 345A and diagnostic module 347).  The other port 347A is comprised in the diagnostic module 347.
The motivation to combine Rickard (as modified by Maita & Nielsen) with Gentieu is the same as for Claim 3.

Regarding Claim 19:
Rickard (as modified by Maita & Nielsen & Gentieu) teaches the invention of Claim 18 as described.
Rickard teaches wherein the access unit comprises a third component, the third component (Fig 4, circuit switch 104) being connected to the first component (Fig 4, Packet Switch 115 via SERDES ports) in the first testless operational state (ie. observation of data traffic) of the access unit to pass the data traffic between the nodes ([0040] network devices) between the first ports (Fig 4, 117, 119 ports via SERDES ports) of the access unit through the access unit (Fig 4, Network test system 200).  (Control port 102 is configured to control which of the signals 111 from the SERDES receiver 108 are sent to the circuit switch 104 and are then sent to high bandwidth data port 117, [0031]).  This shows that the Control port 102 allows data to be passively observed, through port 117.
Rickard teaches on releasably connected observation logic and testing logic (see Claims 17, 18).  However, Rickard is silent that the third component is releasably connected to the first component.
Maita teaches releasably connected components.  (In the release step, when a connection release request including information indicating an external port connected to the test system is received from any test system, the route set in the switch for the external port indicated by the connection release request and The input/output port of the measuring instrument connected by this route is released, page 3, paragraph 13)
The motivation to combine Rickard (as modified by Nielsen & Gentieu) with Maita is the same as for Claim 6.

Regarding Claim 20:
Rickard (as modified by Maita & Nielsen & Gentieu) teaches the invention of Claim 19 as described.
Rickard teaches on releasably attaching to ports (Claims 17, 18).  However, Rickard (as modified by Maita & Gentieu) does not teach wherein the first component includes a socket and the at least one further component includes a plug mating with the socket for connecting the at least one further component with the first component.
Nielson teaches wherein the first component includes a socket and the at least one further component includes a plug mating with the socket for connecting the at least one further component with the first component.  (In a signal transmission network, in particular a digital network, it is desirable to be able to introduce a piece of apparatus in an existing circuit. This may be done by means of a plug-and-socket connection in which the insertion of the plug automatically opens the input and output lines for the new apparatus, Abstract)
The motivation to combine Rickard (as modified by Maita & Gentieu) with Nielson is the same as for Claim 10.

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454 

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454